Citation Nr: 0935054	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-13 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 
1968.  The appellant claims surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the appellant's claim 
for service connection for the cause of the Veteran's death 
and her death pension claim.

The appellant withdrew her death pension claim in May 2008 
when she appeared at a hearing before the undersigned 
Veterans Law Judge at the Los Angeles RO.  A copy of the 
hearing transcript is of record.

In October 2008, the claim was remanded for additional 
development and is again before the Board for appellate 
review.

The Board notes that the record contains evidence to indicate 
that the Veteran and appellant were permanently separated for 
over 20 years and lived apart prior to his death.  See 
February 2001 VA outpatient record (noting that the Veteran 
is divorced from his wife who lives in Alabama); December 
2002 VA examination (describing marital status as "separated 
[for] 20 [years]"); Board hearing transcript, p. 10 
(appellant acknowledging that she lived in Alabama and was 
not living with the Veteran).  Therefore, the appellant may 
not qualify for surviving spouse status.  As evidence 
regarding her status as a claimant has not been fully 
developed, however, the Board will address the issue 
currently on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After the claim was certified for appeal, the appellant and 
her representative submitted new evidence, received by VA in 
August 2009.  The representative specifically chose not to 
waive consideration by the RO pursuant to § 20.1304(c).  
Accordingly, since the additional evidence in question is 
neither duplicative of other evidence nor irrelevant, and 
since a Supplemental Statement of the Case pertaining to that 
evidence was not issued, the claim must be referred back to 
the RO for consideration.  38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

The RO should review the evidence 
submitted by the appellant and her 
representative, received by VA in August 
2009.  After review of this evidence, the 
RO should take such additional development 
action as it deems proper with respect to 
the claim, including obtaining any 
appropriate VA opinion, and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA as 
to its notice and development.  Following 
such development, the RO should review and 
readjudicate the claim.  If the benefit 
sought is not granted, the appellant and 
her representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




